Citation Nr: 1746834	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-44 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel





INTRODUCTION

The Veteran served on active duty in the military from September 1961 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the VA Regional Office (RO) in Columbia, South Carolina, on behalf of the RO in Atlanta, Georgia.  Jurisdiction resides with the Atlanta RO. 

The claims were previously before the Board in December 2015, May 2016, and February 2017 when they were remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent and probative evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss was incurred in service.

2.  The competent and probative evidence is at least in relative equipoise as to whether the Veteran's tinnitus was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2016).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran argues that he has hearing loss and tinnitus related to exposure to loud noise in service.  In the Veteran's claim for benefits the Veteran reported that his disabilities began in December 1961.

Review of the claims file reveals that the Veteran has been diagnosed with bilateral hearing loss and tinnitus, and his hearing loss is a disability for VA compensation purposes pursuant to 38 C.F.R. § 3.385.  See, e.g., VA Examination Report, December 2011.

The Board acknowledges that VA examiners have rendered negative opinions as to whether the Veteran's hearing loss and tinnitus disabilities are related to his active service.  See VA Examination Reports, December 2011, December 2015, May 2016, and September 2016.

A private provider in August 2011 noted that the Veteran was exposed to significant noise during his time in service.  It was noted that the Veteran was around tanks, tank fire as well as .50 caliber BAR, M14, and M1 rifle fire.  The provider rendered the opinion that the Veteran had bilateral severe-to-profound high-frequency sensorineural hearing loss, which more likely than not is related to noise exposure he had during his U.S. Army experience in Korea.  It was also noted that the Veteran had tinnitus, which more likely as not, is related to noise exposure he had during his U.S. Army experience.

A private provider in January 2015 reported that the Veteran had a longstanding history of high frequency sensorineural hearing loss.  The provider reported that the Veteran served in U.S. Army from 1961 to 1963.  The Veteran reported that during that time he had significant noise exposure from firearms and weaponry.  The Veteran noticed a decrease in hearing after that and felt that it had gradually worsened since.  He complained of bilateral tinnitus.  The provider rendered the opinion that the Veteran had bilateral mild-to-severe/profound sensorineural hearing loss that was more likely than not related to the noise exposure he experienced while in the Army.

As the evidence is in equipoise as to whether the Veteran's current hearing loss disability and tinnitus are related to his exposure to loud noise in service, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are granted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


